Case:
 Case:3:21-mj-00072-slc
       3:21-mj-00072-slc Document
                          Document#:#:7-3
                                       4 Filed:
                                          Filed:05/03/21
                                                 05/07/21 Page
                                                           Page11ofof66
Case:
 Case:3:21-mj-00072-slc
       3:21-mj-00072-slc Document
                          Document#:#:7-3
                                       4 Filed:
                                          Filed:05/03/21
                                                 05/07/21 Page
                                                           Page22ofof66
Case:
 Case:3:21-mj-00072-slc
       3:21-mj-00072-slc Document
                          Document#:#:7-3
                                       4 Filed:
                                          Filed:05/03/21
                                                 05/07/21 Page
                                                           Page33ofof66
Case:
 Case:3:21-mj-00072-slc
       3:21-mj-00072-slc Document
                          Document#:#:7-3
                                       4 Filed:
                                          Filed:05/03/21
                                                 05/07/21 Page
                                                           Page44ofof66
Case:
 Case:3:21-mj-00072-slc
       3:21-mj-00072-slc Document
                          Document#:#:7-3
                                       4 Filed:
                                          Filed:05/03/21
                                                 05/07/21 Page
                                                           Page55ofof66
Case:
 Case:3:21-mj-00072-slc
       3:21-mj-00072-slc Document
                          Document#:#:7-3
                                       4 Filed:
                                          Filed:05/03/21
                                                 05/07/21 Page
                                                           Page66ofof66
